'WiNborNe, J.
It is conceded on all bands tbat tbe total and permanent disability provisions of tbe policy of insurance sued on in this action terminated 31 December, 1945. Hence this is the question for decision: Is tbe evidence offered by plaintiff on tbe trial below, taken in tbe light’ most favorable to plaintiff, sufficient to support’ a finding by tbe jury tbat in December, 1945, be was totally, and permanently disabled by bodily disease, within the meaning of tbe provisions of the policy of insurance on which tbe action is based? We are of opinion, and bold, tbat it is *16sufficient. It would seem that the evidence brings the case within the principle applied in Bulluck v. Ins. Co., 200 N.C. 642, 158 S.E. 185; Smith v. Assurance Society, 205 N.C. 387, 171 S.E. 346; Fore v. Assurance Society, 209 N.C. 548, 184 S.E. 1; Blankenship v. Assurance Society, 210 N.C. 471, 187 S.E. 590; Edwards v. Junior Order, 220 N.C. 41, 16 S.E. 2d 466.
The present case is distinguishable in factual situation from the line of cases of which Thigpen v. Ins. Co., 204 N.C. 551, 168 S.E. 845; Boozer v. Assurance Co., 206 N.C. 848, 175 S.E. 175; Hill v. Ins. Co., 207 N.C. 166, 176 S.E. 269; Carter v. Ins. Co., 208 N.C. 665, 182 S.E. 106; Lee v. Assurance Co., 211 N.C. 182, 189 S.E. 626; Medlin v. Ins. Co., 220 N.C. 334, 17 S.E. 2d 463; Jenkins v. Ins. Co., 222 N.C. 83, 21 S.E. 2d 832; and Ford v. Ins. Co., 222 N.C. 154, 22 S.E. 2d 235, are representative.
However, since there must be a new trial in the case, we refrain from discussion of the evidence.
. The judgment of nonsuit is
Reversed.